                                      United States District Court
                                              EASTERN DISTRICT OF TEXAS
                                                  SHERMAN DIVISION

DATE:      9/14/2020                                                               CASE NUMBER: 4:18cr223(3)
LOCATION: Plano, TX                                          USA
JUDGE:    Richard A. Schell                                                             Ernest Gonzalez Assigned
DEP.CLERK: Bonnie Sanford                                      V.                   Glenn Roque-Jackson Appeared
REPORTER: Gayle Wear
USPO:     Russell Turkel                                 JOSEPH WAYNE MOODY
INTERP:    Not Required                                              Defendant
                                                                                                    Garland Cardwell
                                                                                                     Defense Attorney
Begin: 10:26 am         Adjourn: 10:42 am
                                                   SENTENCING
  CT      CUSTODY              FINE            REST            JVTA        SUP/REL       CC/CS W/CT        SP/ASSESS

 1      360 months                                                       5 years                           $100.00




The court adopts the facts as set forth in the presentence report.


The court recommends RDAP while incarcerated.
The court recommends FCI Seagoville, TX, or El Reno, OK.

Govt motion to dismiss remaining count granted.

Defendant remanded to the U.S. Marshal.




X . . . Defendant advised of right to appeal plea and/or sentence and apply for court appointed counsel.
